218 S.W.3d 2 (2007)
In re the MARRIAGE OF Terry BROWN and Elizabeth Brown.
Terry Brown, Petitioner/Respondent,
v.
Elizabeth Brown, Respondent/Appellant.
No. ED 88026.
Missouri Court of Appeals, Eastern District, Division Four.
February 20, 2007.
Motion for Rehearing and/or Transfer Denied March 29, 2007.
Mark R. Harford, Hilton & Harford, L.L.C., St. Louis, MO, for respondent.
Frank J. Niesen, III, St. Louis, MO, for appellant.
Before ROY L. RICHTER, P.J., KATHIANNE KNAUP CRANE, J., and SHERRI B. SULLIVAN, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 29, 2007.

ORDER
PER CURIAM.
This is an appeal from a decree of dissolution of marriage. The trial court's judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).